DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”). Claim 40, however, is directed to a computer program product comprising one or more computer readable storage media, which encompasses transitory (e.g., transitory propagating 
 	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), device claims (8-15), and system claims (16-20) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong.

 	one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the client device to:
 	obtain inquiry data defining a plurality of inquiries associated with an application, the inquiry data defining trigger criteria associated with triggering displays of individual inquiries in association with the application, the inquiry data further defining classifier values for governing a frequency of the displays of the individual inquiries; 
 	determine a priority set, of the individual inquiries, having individual priorities values that exceed a threshold priority level;
 	 monitor, at the client device, user activity with respect to the priority set to determine when the user activity satisfies the trigger criteria for an individual inquiry of the priority set; 
 	cause a display of the individual inquiry at the client device in response to determining that the user activity satisfies the trigger criteria for the individual inquiry;  
 	Newport IP, LLC48 Attorney Docket No. MS1-9143USdetermine, based on the inquiry data, an individual classifier value that is assigned to the individual inquiry; and based on another inquiry of the priority set also being assigned the individual classifier value, restrict a subsequent display of the other inquiry when other trigger criteria for the other inquiry are satisfied within a predetermined duration subsequent to the display of the individual inquiry. 
 	These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a computing device is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	Additionally, the claim limitations would also fit under Mental Processes for concepts performed of the human mind. But for the “processors receiving and transmitting data” language the claim provides a method for enabling a device to govern the frequency with which individual inquiries regarding an application are displayed to a user, which can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of a computing device(i.e., a processor) does not take the claim limitations out of the mental processes grouping of abstract ideas.
 	This judicial exception is not integrated into a practical application. In particular, the claim only recite a computing device (preamble of Claims 1 only), a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor (Claim 11), a processor and memory The computer hardware is recited at a high-level of 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic processor cannot provide an inventive concept. See Applicant’s specification [Paragraph 0090] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any 
 	Dependent claims 2-7, 10-15 and 17-20 further define the abstract idea that is present in their respective independent claims 1, 8 and 15 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 1-20 are directed to an abstract idea.   

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.  	Claims 1, 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al (U.S. Patent Application Publication No. US . 
	Regarding claims 1, 8, and 16,  Angiolillo teaches obtaining inquiry data defining a plurality of inquiries associated with the application, trigger criteria defining user activity that triggers the display of individual inquiries of the plurality of inquiries, wherein the individual inquiries are each associated with an inquiry classifier value (([0033] teaches a device feedback client DFC 130 on the mobile device that receives invitations, surveys, and presentation rules pushed by a server FS 102; [0054], FIG. 3A, 306. Paragraph [0028] teaches feedback solicitation inquiries are pushed to the device based on criteria including “the software version running on the mobile”; [0033] “if an application is closed”; or Paragraph [0037] where the customer has accessed the help application; [0058] where trigger may be launching an application; and, Paragraph [0083] where the survey is triggered by launching of an application), wherein the inquiry data defines trigger criteria (Paragraph [0028] teaches presentation rules which define when and how the feedback solicitation inquiries are to be presented. Paragraph [0031] teaches “The survey presented may be determined by the presentation rules”, and “present Survey #18 if the customer accessed the on-device help utility 4 or more times in the past 24 hours”) for triggering exposure of individual inquiries via an inquiry user interface ([0030] teaches that user receives invitation as a screen, popup, button or other audio or visual notification, visual or audio; 
 	monitoring, at the device, user activity to determine when the user activity satisfies the trigger criteria for a first inquiry of the plurality of inquiries; 
 	responsive to determining that the user activity satisfies the trigger criteria for the first inquiry, causing a display of the first inquiry at the device in association with the application inquiry (Paragraphs [0055 and 0058], Figure 3A, element 308, where the mobile device is monitored based on received presentation rules or other trigger events including service call, help application, system update, display a sequence of touch points, etc);
	responsive to determining that the user activity satisfies the trigger criteria for a second inquiry within a predetermined duration from the first inquiry (Paragraph [0057], FIG. 3A, element 312 where DFC 130 determines inquiries to present and do so on the mobile device). 
Angiolillo fails to explicitly teach but Inakawa teaches restricting a display of the second inquiry when the second inquiry has the same inquiry classifier value as the first inquire (restriction of display of attribute information relating to a request of a processing). Note Paragraphs [0082-0084]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angiolillo to incorporate the teachings of Inakawa. Doing so would high 
In addition, claims 8 and 16 recite:
one or more processors one or more processors (FIG. 5, processor 552, Paragraph [0071]); 
a memory in communication with the one or more processors (SM 437, Paragraph [0068]), the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors (Paragraphs [0068]-[0069]), and a plurality of function modules (Paragraph [0087]).
Regarding claim 20, Angiolillo further teaches wherein the predetermined duration corresponds to an amount of time a user uses the application subsequent to the display of the first inquiry. Note Paragraph [0039] of Angiolillo.
6.  	Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al (U.S. Patent Application Publication No. US 2016/0029145 A1, hereinafter Angiolillo), in view of Inakawa et al (U.S. Application Publication No. 2007/0061374, hereinafter Inakawa), in further view of Kato et al (US Application Publication No. 20080294743, hereinafter Kato). 
Regarding claims 2 and 19, Angiolillo and Inakawa fail to explicitly teach but Kato teaches obtaining priority data indicating an importance of receiving user input in association with the individual inquiries, generating, based on the priority data, a priority set of inquiries having individual priorities that exceed a threshold priority level; and selecting individual inquiries from the plurality of inquiries for display to the user based on the priority set of inquiries. See Paragraph [0062] of Kato. Therefore, it would have 

Allowable Subject Matter
7. 	Claims 3-7, 9-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 101 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
					Conclusion
8. 	The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623